DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July, 2022 has been entered.

Disposition of Claims
Claims 1-5, 7-16, and 18 are allowed.
Claims 6 and 17, in addition to the unnumbered claim, have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art, when considered, as a whole, alone or in combination, fails to reasonably disclose, teach, or otherwise suggest the claimed invention characterized by independent claims 1 and 16, and thus the dependents thereof, so as to reasonably anticipate and/or render obvious, absent impermissible hindsight reasoning, the claimed invention.  BOHM (EP 2889569 A1) and HUMPHREYS (DE 830471 C) provide, in combination for the reasons provided within the Final Rejection mailed on 26 April, 2022, a rotary cooler which includes a plurality of open transport tubes which are to be positioned within corresponding cooling tubes. By doing so, the combination yields the plurality of open transport tubes to be cooled by the respective cooling tubes positioned around the respective open transport tubes. Thus, cooling the material within the open transport tubes by the respective cooling tubes. However, BOHM, and particularly, HUMPREYS, fail to teach the cooling tubes being supplied by a single tube the cooling medium, by supply tubes arranged in a spoke-like manner, such that the cooling medium is fed into the single tube, flows through the supply tubes, and is provided into the cooling tubes (see claims 1 and 16). ABBOTT (US 3,788,392) shows a configuration of tubes (26), which are to be rotated, being fed by a single tube (20) which flows into a plurality of supply tubes (22-24) which are arranged in a spoke-like manner (figures 2 shows the spoke-like configuration of the discharge end of the tubes, 28-30, which are the same as that of the supply tubes, 22-24). However, ABBOTT teaches wherein the tubes(26) are tubes providing heat to an exterior fluid (within tank 11). More so, ABBOTT does not teach the tube-in-tube configuration which provides respective cooling tubes surrounding (i.e., arranged concentrically within) the open transport tubes. As such, even in view of the combination of BOHM and HUMPHREYS, the teachings of ABBOTT lack “wherein the plurality of cooling tubes are connected to a single tube via supply tubes which are arranged in a spoke-like manner, wherein the cooling medium is fed into the single tube and flows via the supply tubes into the cooling tubes”, now required by independent claims 1 and 16.  Further, the prior art relied upon, cited, and/or previously searched do not provide such teachings, alone or in combination, or provide some reasoning with rational underpinning to arrive at the claimed invention. As such, the preponderance of evidence, suggests the claimed invention is neither anticipated or rendered obvious by the prior art, and is allowed.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/9/2022